Case:19-13953-KHT Doc#:59 Filed:03/30/20            Entered:03/30/20 17:18:42 Page1 of 2




                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF COLORADO

   In re:

   STEPHANIE L. SMALLFOOT,                            Chapter 13

   Debtor.                                            Case No. 19-13953-KHT


            DEBTOR’S RESPONSE TO MOTION TO ENFORCE TERMS OF THE
                STIPULATION AND TO DISMISS BANKRUPTCY CASE


   COMES NOW, Debtor, Stephanie L. Smallfoot, by and through her attorney of record,
   and hereby responds to creditor, Lexington Village One Condominium Association,
   Inc.’s (the “Movant”) Motion to Enforce Terms of the Stipulation and to Dismiss
   Bankruptcy Case as follows:

       1. The Debtor filed her Chapter 13 Voluntary Petition and Chapter 13 Plan on May
          9, 2019. The Debtor attended the §341 Meeting of Creditors on June 18, 2019.

       2. On February 26, 2020, the Movant filed a Motion to Enforce Terms of the
          Stipulation and to Dismiss Bankruptcy Case, alleging the Debtor was $2,518.25 in
          arrears on post-petition payments including those payments due under the
          Stipulation filed on September 19, 2019.

       3. On February 27, 2020, Debtor informed Counsel that she was going to make a
          $1,400.00 payment and use her 2019 tax refunds to satisfy the remaining
          delinquency. As of today, Counsel has not been able to verify if any payments
          have been made.

   WHEREFORE, Debtor, Stephanie L. Smallfoot, respectfully requests the Court deny the
   Movant’s Motion to Enforce Terms of the Stipulation and to Dismiss Bankruptcy Case.

                                              Respectfully Submitted,

                                               /s/ Robert V. Salter
                                              Robert V. Salter, #36820
                                              Attorney for Debtor
                                              Allstate Law Center, PC
                                              6850 W. 52nd Ave.
                                              Suite 102
                                              Arvada, CO 80002
                                              Tel: (720) 386-6025
Case:19-13953-KHT Doc#:59 Filed:03/30/20             Entered:03/30/20 17:18:42 Page2 of 2




                                  CERTIFICATE OF SERVICE

   I hereby certify that on this 30th day of March, 2020, I delivered a true and correct copy
   of the foregoing DEBTOR’S RESPONSE TO MOTION TO ENFORCE TERMS OF
   THE STIPULATION AND TO DISMISS BANKRUPTCY CASE by placing it in the
   U.S. Mail, first class, postage prepaid, addressed to the following parties:

   Stephanie L. Smallfoot
   9559 W. Coal Mine Ave., #H
   Littleton, CO 80123

   Adam M Goodman (via ECF)
   Chapter 13 Trustee
   P.O. Box 1169
   Denver, CO 80201

   BARRETT FRAPPIER & WEISSERMAN, LLP (via ECF)
   4004 Belt Line Rd Ste. 100
   ADDISON, TX 75001

   Angela Hopkins (via ECF)
   9351 Grant Street, Suite 120
   Thornton, CO 80229


   /s/ Robert V. Salter
   Robert V. Salter
